Citation Nr: 9918703	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  95-07 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a 
compression fracture of L1, currently evaluated as 20 percent 
disabling. 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to July 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 RO decision which denied the 
veteran's claim for an increase in a 10 percent rating for 
residuals of a compression fracture of L1.  In May 1996, the 
RO increased the veteran's 10 percent rating to 20 percent; 
and he continues to appeal for a higher rating.  In March 
1997, the Board remanded the veteran's claim to the RO for 
further development.  The case was returned to the Board in 
March 1999. 


REMAND

As noted above, the Board remanded the veteran's claim to the 
RO in March 1997, in part, for the purpose of having him 
undergo a VA orthopedic examination to determine the severity 
of his service-connected residuals of a compression fracture 
of L1.  Pursuant to the Board's remand, the veteran was 
indeed examined by the VA in April 1998; however, this VA 
examination did not include comprehensive range of motion 
studies of the lumbar spine (e.g. extension, lateral flexion, 
and rotation).  Only flexion was measured.  Notably, the 
results of range of motion studies of the lumbar spine are 
critical for proper application of the rating schedule in the 
veteran's case.  See 38 C.F.R. § 4.71a, Codes 5285, 5292.  
The Board appreciates the examiner's difficulty in separating 
the symptomatology between the veteran's non-service-
connected conditions (including hemiplegia) and his service-
connected back disorder; nevertheless, an attempt at a 
comprehensive examination of the back should be made.  Thus, 
the case must be remanded again, so that the veteran may be 
afforded an adequate VA compensation examination.  
Additionally, records of ongoing treatment should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 


Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all medical 
providers (VA and non-VA), including the 
VA facilities in Virginia, who have 
treated or examined him for any back 
problems since 1997.  The RO should 
directly contact all identified sources 
and obtain copies of all related medical 
records, not already on file, following 
the procedures of 38 C.F.R. § 3.159.  

2.  The RO should have the veteran 
undergo an examination by a VA 
orthopedist.  The examiner should, to the 
best of his or her ability, identify all 
symptomatology which is attributable to 
the service-connected residuals of a 
compression fracture of L1, to the 
exclusion of other non-service-connected 
disorders. All diagnostic tests and 
procedures, including X-rays and range of 
motion studies of the lumbar spine, 
should be conducted.  Additionally, the 
examiner should determine whether the 
veteran's back disorder results in an 
exhibition of pain on movement, weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any pain on 
movement, weakened movement, excess 
fatigability, or incoordination.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet.App. 202 (1995).  The claims folder 
must be provided to and reviewed by the 
examiner.

The RO should then review the claim for an increased rating 
for residual of a compression fracture of L1.  If the RO 
denies the claim, it should provide the veteran with a 
supplemental statement of the case.  After the veteran is 
given an opportunity to respond, the case should be returned 
to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


